Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
1. 	An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in a telephone interview with
Attorney Greg (Cheng-Kang) Hsu, Registration No: 61,007 on 10/10/2020.

 1. 	(Currently Amended)	A method comprising:
	receiving, by a first microservice executable on a computing device, an application program interface (API) request that initiates execution of the first microservice and a second microservice;
	transmitting, by the first microservice, before execution of the first microservice is complete, and in response to receipt of the API request, a first message to a database, the first message comprising data associated with the API request, the first message configured to cause the second microservice to initiate, before receipt of a second message, at least one action to process, based on the data, the received API request so as to reduce time to complete processing of the received API request, and the at least one action comprising caching data to enable processing of the API request; and


2. 	(Previously Presented)	The method of claim 1, wherein the first message comprises authentication data, and wherein the at least one action comprises authenticating the second microservice using the authentication data.

3.	(Cancelled)	

4. 	(Previously Presented)	The method of claim 1, wherein the first message comprises an indication of an account associated with a service, and wherein the at least one action comprises using the indication of the account to retrieve, from the service, data associated with the account.

5.	(Original)	The method of claim 1, wherein transmitting the first message is based on an operating status of the second microservice.

6.	(Original)	The method of claim 1, wherein the first microservice and the second microservice are configured to periodically retrieve messages from the database.

7.	(Original)	The method of claim 1, further comprising:


8.	(Original)	The method of claim 1, further comprising:
	determining a processing time associated with the second microservice, wherein transmitting the first message is based on the processing time satisfying a threshold.

9.	(Currently Amended)	A computing device comprising:
	one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause the computing device to:
	receive an application program interface (API) request configured to initiate execution of the computing device and a second computing device;
transmit, in response to receipt of the API request and before the computing device executes one or more steps associated with the API request, a first message to a database, the first message comprising data associated with the API request,  the first message configured to cause the second computing device to initiate, before receipt of a second message, at least one action to process, based on the data, the received API request so as to reduce time to complete processing of the received API request, and the at least one action comprising caching data to enable processing of the API request; and
transmit, after the computing device executes the one or more steps associated with the API request, the second message to the second computing device, the second message to initiate further processing, by the second computing device, of the received 

10.	(Previously Presented)	The computing device of claim 9, wherein the first message comprises authentication data, and wherein the at least one action comprises authenticating, using the authentication data, the second computing device.

11.	(Currently Amended)	The computing device of claim 9, wherein the data is used by the second computing device after the second computing device receives the second message.

12. 	(Previously Presented)	The computing device of claim 9, wherein the first message comprises an indication of an account associated with a service, wherein the at least one action comprises retrieving data associated with the account from the service, and wherein the data is used by the second computing device after the second computing device receives the second message.

13.	(Previously Presented)	The computing device of claim 9, wherein the instructions, when executed by the one or more processors, further cause the computing device to:
	receive an operating status of the second computing device, wherein transmitting the first message is based on the operating status.



15.	(Previously Presented)	The computing device of claim 9, wherein the instructions, when executed by the one or more processors, further cause the computing device to:
	receive, from the second computing device, an internal API response; and
transmit, based on the internal API response, an API response to a third computing device.

16.	(Previously Presented)	The computing device of claim 9, wherein the instructions, when executed by the one or more processors, further cause the computing device to :
	determine a processing time associated with the API request, wherein transmitting the first message is based on the processing time exceeding a threshold.

17. 	(Currently Amended)	A method comprising:
	receiving, by a first microservice of a plurality of microservices executable on a computing device, an application program interface (API) request configured to initiate execution of the plurality of microservices;
	determining, based on the API request, an estimated processing time associated with execution of the plurality of microservices;	
	transmitting, by the first microservice, in response to receipt of the API request, and based on the estimated processing time exceeding a threshold, a first message to a database, the nd the at least one action comprising caching data to enable processing of the API request; and
transmitting, by the first microservice and after execution of the first microservice, the second message to the second microservice, the second message to initiate further processing, by the second microservice, of the received API request, and the second microservice having already initiated the at least one action before receiving the second message.

18. 	(Previously Presented)	The method of claim 17, wherein the first message comprises authentication data, and wherein the at least one action comprises authenticating using the authentication data.

19.	(Cancelled)	
20. 	(Previously Presented)	The method of claim 17, wherein the first message comprises an indication of an account associated with a service, and wherein the at least one action comprises using the indication of the account to retrieve data associated with the account from the service.



 B. 	The following is an examiner’s statement of reasons for allowance:
 Singh (US 10387426 B2) in view of Alcorn(US 20030189578 Al) do not teach on render obvious the limitations recited in claims 1, 9, 17 when taken in the context of the claims as a whole transmitting, by the first microservice, before execution of the first microservice is complete, and in response to receipt of the API request, a first message to a database, the first message comprising data associated with the API request, the first message configured to cause the second microservice to initiate, before receipt of a second message, at least one action to process, based on the data, the received API request so as to reduce time to complete processing of the received API request, and the at least one action comprising caching data to enable processing of the API request; and transmitting, by the first microservice, and after execution of the first microservice, the second message to the second microservice, the second message to initiate further processing, by the second microservice, of the received API request, and the second microservice having already initiated the at least one action before receiving the second message as recited in the independent claims 1, 9, 17, Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 9, 17. 
C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
                                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lechi Truong whose telephone number is (571) 272-3767.  The examiner can normally be reached on 10-8PM.
, Dennis can be reached on (571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
 /LECHI TRUONG/ Primary Examiner, Art Unit 2194